Title: To John Adams from Charles Thomson, 9 March 1795
From: Thomson, Charles
To: Adams, John



Sir,
Harriton, March 9. 1795

“I did not till yesterday receive your letter of the 4 of Feby with the enclosed letter to you from Doctr. Belknap dated Jany 2d 1795”
The Doctr. with an anxious regard for the reputation of his country states, “That Doctr Kippis has published a life of capt. Cook the famous navigator & in vol 2. p268 has given at large the directions issued in March 1779 by Doct Franklin then in France to all commanders of armed ships in the American service, in case they should meet capt Cook at sea, not to consider him as an enemy; but to treat him & his people with all civility and kindness, assuring them that in so doing they would not only gratify the generosity of their own disposition, but obtain the approbation of Congress”
He then says that the author’s remarks on this recommendation were to him astonishing – viz.
“In the confidence which he expressed with respect to the approbation of Congress, he happened to be mistaken. As the members of that assembly, at least the greater part of them, were not possessed of minds equally enlightened with that of their ambassadour he was not supported by his masters in this noble act of humanity, of love to science & of liberal policy.  The orders he had given were instantly reversed and it was directed by Congress that especial care should be taken to seize capt Cook, if an opportunity of doing it occurred.  All this proceeded from a false notion that it would be injurious to the United States for the English to obtain a knowledge of the opposite coast of America.”
He then states that by a note in the next page Doctr Kippis seems to have obtained this account from Sr Joseph Banks.
“Though on reading these remarks I could not hesitate a moment in contradicting them, because Congress never did express a disapprobation of the directions issued by Doct Franklin nor did they ever direct that especial care should be taken to seize capt Cook if an opportunity of doing it occurred: yet I thought it might not be improper to pause & try to find from what source this misrepresentation sprung.
It is true that in the year following viz on the 2 May 1780 Congress passed a new form of a commission for private vessels of war and new instructions to the captains or commanders of the said private armed vessels, in which the ships or vessels together with their cargos belonging to the Inhabitants of Bermuda & other ships & vessels bringing persons with an intent to settle & reside within the United States are expressly exempted from capture and no notice is taken of Capt Cook; but I very much doubt whether, at the time of passing this act, Congress had any knowledge of the directions issued by doct Franklin and I am inclined to think that upon examining the dispatches received from him between March 1779 and this time, it will appear that they had not received any notice of them. Be this as it may. Though from this act in which there is no exception in favour of Capt Cook an inference might be drawn that Congress reversed the orders which their ambassadour had given; yet surely there is nothing in the commission or instructions, and I will add nor in any other act of Congress which will warrant the assertions “That it was directed by Congress that especial care should be taken to seize capt. Cook if an opportunity of doing it occurred. And that all this proceeded from a false notion that it would be injurious to the United States for the English to obtain a knowledge of the opposite coast of America.”
With regard to Doctr K’s note of his having obtained the account from Sir Joseph Banks, As Sir Joseph could not have given it from his own knowledge, but must have had his information from others, I am therefore led to conclude that this has arisen from misinformation or from some of those spurious pieces which were fabricated & published within the enemies lines as acts and resolves of Congress with an intent to vilify Congress or to answer some hostile purpose.
I return to you enclosed Doct. Belknap’s letter and am with respect Sir Your obedient humble Servt

Chas Thomson